Citation Nr: 1131380	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-03 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously before the Board in March 2010, at which time the Board remanded the matter for additional development, to include a VA examination to determine whether the Veteran's headaches were related to service or a service-connected disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) as the agency of original jurisdiction (AOJ), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).  Moreover, the United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2010, the Board remanded the matter on appeal for the AOJ to provide the Veteran a VA examination for the purpose of determining whether he has a chronic headache disorder as a result of active service, to include as a residual of PTSD or a traumatic brain injury.  A neurological examination was conducted in September 2010.  The examiner reviewed the claims folder and noted the Veteran's complaints of chronic tension-type headaches since 1971, which the Veteran reported to occur four to five times a week.  The pain was noted to be mild to moderate, dull, and occurring in the bitemporal areas to the bilateral occipital areas.  Associated phonophobia and mild photophobia were also noted.  The Veteran denied scotomata, diplopia, visual hallucinations, paresis, nausea, and vomiting.  The Veteran had been prescribed Lamotrigine daily since October 2009 and Fiorecet when necessary for a moderate to severe headache.  The examiner also noted that movements of the neck induced pain in the posterior portion of the neck.

The examiner opined that the Veteran had chronic daily headaches of the tension type since 1971 that were secondary to and caused by chronic anxiety.  He found them to be mild to moderate and not incapacitating.  He indicated that the Veteran's headaches were not migraine headaches and not caused by PTSD.  The examiner stated that the evidence failed to establish the occurrence of a traumatic brain injury or other head injury.  The examiner also evaluated the Veteran's service-connected PTSD, noting that his PTSD was manifested by mild depression, mild anxiety, and insomnia with frequent recurrent memories and nightmares.  

At the outset, the Board notes that although the examiner did indicate that there was no evidence of a head injury in service, he failed to opine as to the likelihood that the Veteran's chronic headache disorder was a direct result of active service.  No opinion was provided as to whether the chronic tension type headache disorder existing since 1971 was manifest before or after the Veteran's discharge from active service in February 1971.  Neither headache nor anxiety disorders were noted upon the Veteran's separation examination.  Accordingly, the Board finds that the September 2010 examination report lacks full compliance with the terms of the March 2010 remand.  

Furthermore, although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, a medical opinion is considered adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  See Stefl, 21 Vet. App. at 123 (quoting Ardison, supra).

The Board finds the basis of the September 2010 VA examiner's opinion to be unclear from his report.  Although the examiner opines that the Veteran's headaches are not caused by his PTSD, he does find them to be secondary to and caused by chronic anxiety, which he later states is a manifestation of the Veteran's PTSD.  The examination report contains no discussion, however, of whether the Veteran suffers from anxiety or an anxiety disorder separate from his PTSD.  Nor does the examiner provide a rationale for why he believes the Veteran's headaches are caused by chronic anxiety but not related to his PTSD.  Given that the examiner has indicated that the Veteran's PTSD is manifested by anxiety, the Board finds that the lack of any supporting rationale renders the September 2010 VA examination report inadequate for rating purposes.  See Stefl, supra.  Accordingly, the Board finds that the matter must be remanded for clarification, and, if necessary, another examination.  Specifically, the September 2010 VA examiner should be asked to provide an addendum that (1) opines as to whether it is at least as likely as not the Veteran's chronic headache disorder existing since 1971 is a direct result of his active military service and (2) discusses specifically the evidence relied upon to support his finding that the Veteran's headaches are not related to his PTSD but are secondary to and caused by chronic anxiety.  The examiner must specifically address whether the Veteran suffers from anxiety unrelated to his PTSD.

Moreover, the Board notes that a disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2010).  Thus, secondary service connection is a two-part issue that involves causation and/or aggravation.  See Allen, supra; 38 C.F.R. § 3.310(b).  

Here, the examiner opined only as to whether the Veteran's headaches were a result of his service-connected PTSD.  He did not address whether the Veteran's PTSD has aggravated the Veteran's headache disorder.  Thus, on remand, the examiner should include a nexus opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD has caused or made chronically worse the Veteran's chronic headache disability.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his headaches since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the appellant that have not been previously secured and associate them with the claims folder.

2.  After the action requested in paragraph 1 above is completed, the AOJ should contact the VA examiner who examined the Veteran in September 2010 and obtain from him an addendum to his examination report that provides the rationale for his opinions regarding the etiology of the Veteran's chronic headache disability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the clarification sought.  The examiner should also consider any records obtained in response to the action requested in paragraph 1 above and comment on whether any information contained therein changes his prior opinions.

Included in this rationale should be identification of the specific evidence on which the opinion is based, including evidence, if any, showing that the Veteran's headaches are related to anxiety that is not a manifestation of the Veteran's PTSD.  

Opinions should also be provided as to whether it is at least as likely as not (1) that the Veteran's headaches are directly related to his active military service and (2) that the Veteran's service-connected PTSD has caused or made chronically worse the Veteran's headache disability.  Consideration must be given to the impact of the Veteran's PTSD symptoms on his headache disorder.  All opinions should be set forth in detail and explained in the context of the record.  

If the examiner maintains his previous opinion that PTSD has not caused the Veteran's headaches, but does find that it has made them worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of a chronic headache disorder.  If a baseline is established, the examiner should comment on how much the headaches have worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  All opinions should be set forth in detail and explained in the context of the record.  

If the examiner determines that he cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

(If the September 2010 examiner is no longer available, the Veteran should be afforded another examination in connection with his service connection claim.  A medical opinion should be provided as to whether the Veteran's currently diagnosed headache disorder is at least as likely as not directly related to his period of military service.  An opinion should also be provided as to whether it is at least as likely as not that the Veteran's service-connected PTSD has caused or made chronically worse his chronic headaches.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with any examination conducted on remand.  The Veteran should be advised that failure to appear for an examination as requested, without good cause, could adversely affect her claim, to include denial.  See 38 C.F.R. § 3.655 (2010).)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


